Citation Nr: 1515950	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  01-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent between August 22, 2001, and August 1, 2003, and in excess of 40 percent thereafter, for thrombophlebitis of the left lower extremity.

2.  Entitlement to a disability rating in excess of 30 percent for thrombophlebitis and varicose veins of the right lower extremity.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include temporary TDIU for the period from March 4, 2004, to June 1, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  He had verified periods of active duty for training (ADT) from July 28, 1975, to August 8, 1975, and from July 18, 1976, to July 24, 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions in August 2000, December 2001, and March 2003 from the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

It is significant to note that an October 2001 decision the Board, among other things, denied entitlement to a rating in excess of 30 percent for thrombophlebitis of the right lower extremity, granted entitlement to an increased 60 percent rating for thrombophlebitis of the left lower extremity, and granted entitlement to a period of TDIU from October 30, 2000, to August 22, 2001.  The Board, in essence, retained jurisdiction over the issue of entitlement to an evaluation of the thrombophlebitis of the left lower extremity disability after August 22, 2001, and remanded the matter for additional development.  In subsequent rating decisions the RO established a 60 percent rating for thrombophlebitis of the left lower extremity effective from October 30, 2000, and a reduced 40 percent rating effective from August 1, 2003.  

In a March 2005 rating decision the RO denied entitlement to a rating in excess of 30 percent for thrombophlebitis and varicose veins of the right lower extremity and denied entitlement to TDIU.  The Veteran subsequently perfected his appeal as to these matters.  In correspondence received in November 2006 he revised his TDIU claim to include a request for entitlement to temporary TDIU from March 4, 2004, to June 1, 2005.  

The Veteran's case was most recently remanded in October 2008 for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  Of note, the Board remanded the issue of entitlement to a clothing allowance.  While on remand, the RO awarded the requested clothing allowance.  As such, the only remaining issues on appeal are noted on the cover page of this decision.  

Additional service connection claims appear to have been raised by the record, including entitlement to service connection for PTSD (new and material) in a January 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's thrombophlebitis of the left lower extremity was manifested by persistent edema, stasis pigmentation, persistent ulcers, varicose veins, pain, fatigue, and aching after prolonged standing or walking, but without massive board-like edema.  

2.  During the entire appeal period, the Veteran's thrombophlebitis of the right lower extremity was manifested by persistent edema, stasis pigmentation, varicose veins, pain, fatigue, and aching after prolonged standing or walking, but without persistent ulcers of the right lower extremity.  

3.  During the entire appeal period, the Veteran was service-connected for thrombophlebitis of the left lower extremity, to be assigned a 60 percent rating, and thrombophlebitis of the right lower extremity, to be assigned a 40 percent rating.  His combined rating is 80 percent.  

4.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment beginning with his retirement in May 2002.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 60 percent rating, but no higher, for thrombophlebitis of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).

2.  For the entire appeal period, the criteria for a 40 percent rating, but no higher, for thrombophlebitis and varicose veins of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2014).

3.  Following his retirement, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

The Veteran's claims were initially adjudicated before the enactment of the VCAA.  The record reflects that the originating agency provided the Veteran with the notice required under the VCAA in letters dated in May 2002, March 2006, June 2007 and February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial May 2002 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in March 2006.  The most recent readjudication of the claims was in a March 2014 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of increased ratings and TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Attempts were made to obtain any Social Security Administration (SSA) records, but the SSA responded that the Veteran did not ever file for SSA benefits.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations most recently in May 2012.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination report also discussed the impact of the disabilities on the Veteran's daily living and employability.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the May 2012 VA examination and report; the association of outstanding VA treatment records; and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its October 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's service-connected thrombophlebitis and varicose veins has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7121.  Under Diagnostic Code 7121 phlebitis is rated as follows: with massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Factual Background and Analysis

I. Increased Rating

The Veteran contends that his thrombophlebitis of the bilateral legs with varicose veins in the right lower extremity warrant higher ratings than currently assigned.

By way of background, service connection for varicose veins of the right leg was awarded in a May 1970 rating decision.  A noncompensable rating was assigned, effective September 1969.  In a February 1978 rating decision, the RO awarded a 10 percent rating, effective October 1977 for the right leg varicose veins.  In a March 1979 rating decision, separate ratings for thrombophlebitis of the bilateral lower extremities were granted.  The RO assigned 10 percent ratings for each lower extremity, effective January 1979.  

In a March 1980 rating decision, the RO increased the left lower extremity thrombophlebitis to 30 percent disabling, effective February 1980.  The right lower extremity ratings for varicose veins and thrombophlebitis remained at 10 percent each.  In a June 1993 rating decision, the RO combined the Veteran's right varicose veins with thrombophlebitis and assigned a 30 percent rating, effective March 1991.  

The Veteran filed his current request for increase in May 2000.  In an August 2000 rating decision, the RO assigned a 40 percent rating for thrombophlebitis of the left lower extremity, effective May 2000, and continued the 30 percent rating for varicose veins of the right lower extremity with thrombophlebitis.  The Veteran appealed these ratings.  

In a November 2001 rating decision (effectuating an October 2001 Board decision), the RO increased the rating for left thrombophlebitis to 60 percent and granted a TDIU, both effective October 2000.  The temporary TDIU was in place from October 2000 to August 2001.  In a March 2003 rating decision, the RO proposed to reduce the Veteran's left thrombophlebitis rating from 60 percent to 40 percent.  In a May 2003 rating decision, the RO effectuated the reduction to 40 percent for thrombophlebitis to 40 percent, effective August 2003.  In a March 2005 rating decision, the RO denied a rating in excess of 40 percent for thrombophlebitis of the left lower extremity, denied a rating in excess of 30 percent for thrombophlebitis and varicose veins of the right lower extremity, and denied entitlement to a TDIU.  

Following his request for an increased rating, the Veteran was afforded a VA examination of the arteries and veins in June 2000.  The examiner indicated that the Veteran is a "poor historian, and despite repetitive and extensive questioning, it is difficult to obtain much information regarding precipitating, aggravating, [and] alleviating factors."  The Veteran reported increasing pain and decreased ability to function, but continues to work 8 hours daily (includes standing, sitting, and walking).  He reported pain in the bilateral knees and a burning/throbbing sensation in the right lateral thigh and the entire length of his left leg.  He reported a 10 year history of varicose veins in the right leg.  He uses compression stockings and medication to alleviate his symptoms.  The Veteran advised that his walking, standing, and sitting are all limited to 5 minutes as he experiences weakness, pain, and fatigue.  While sitting longer than 5 minutes, he experiences a "thumping sensation" in the bilateral legs and is unable to feel them.  

Physical examination revealed that the Veteran was able to ambulate the length of the hallway before the examination, but he favors his right lower extremity.  He required a significant amount of time to ambulate and had to use the handrail to help him along.  The Veteran needed a wheelchair to return to the check-in desk.  The Veteran had "extensive, palpable varicosities on both lower extremities, some of which are painful with palpation."  He exhibited petechiae and brawny changes in the right lower extremity, and extensive brawny changes and erythematous discoloration of the left lower extremity.  The examiner noted light edema in the left lower extremity, but none was seen on the right.  There were no open or draining lesions, but the significant color changes in the left lower extremity extended from the toes to the knee.  The Veteran's toenails were hyperkeratotic in both feet, but distal pulses were intact.  The lower extremities were warm to the touch.  The examiner diagnosed:

1. Failed complete fusion of the tibial apophysis bilaterally
2. Clinical manifestation of peripheral vascular disease left > right
3. History of multiple bilateral deep vein thromboses on anticoagulation
4. Varicosities of the lower extremities bilaterally
5. ABIs right and left > 1 0 no evidence of arterial insufficiency
6. Dopplers of lower extremities no evidence of obstruction to deep venous flow  

In a July 2000 VA lower extremity venous laboratory data sheet (following a scan), the Veteran's vascular history included edema, calf tenderness, skin changes, and varicose veins in both lower extremities.  There was no evidence of trauma or stasis ulcers, and he had a history of DVT in the left lower extremity.  

The Veteran was afforded another VA examination of the arteries and veins in November 2002.  The Veteran reported ongoing problems in his legs-including swelling, discoloration, and pain.  He continued to work, but in May of 2002, he retired primarily due to the worsening of his leg symptoms.  He reported his symptoms in the left leg are worse than the right, and he has increasing swelling of the leg with ambulation and standing.  He endorsed discoloration of the bilateral lower extremities.  He said his symptoms are somewhat improved with compression stockings, but without them, "the symptoms are virtually intolerable," because even brief time without the stockings are difficult for him to tolerate.  

Physical examination showed "very severe findings of chronic venous insufficiency in both legs.  These include extensive hemosiderin deposition, including virtually the entire left leg beyond the knee level.  On the right side, the symptoms are similar but less prominent."  There were no open ulcers at the time of the examination, but he had marked bilateral edema from 3 to 4+.  He had restriction of movement of the feet due to swelling, and endorsed significant tenderness of the left leg."  

The physical examination further revealed:

Bilateral lower extremities with chronic venous stasis along with extensive discoloration of both lower legs extending from the feet up to about 2 inches from the knees.  There is currently no evidence of venous stasis ulcer.  There are also prominent varicose veins all over the medial border of the left lower extremity with prominent varicosity at the medial aspect of the knee as well as on the upper one-third of the medial aspect of the thigh.  There is tenderness to palpation over these varicosities as well as all over the lower half of the left leg.  There are normal strength tone sensation pulsation reflexes in bilateral lower extremities.  There is pronounced [bilateral] lower leg edema.

The examiner opined that the Veteran's clinical symptoms and physical findings "will prevent him from doing many kinds of work."  The examiner noted that the Veteran's thrombophlebitis of the legs is a major contributor to the Veteran's industrial impairment and caused him to retire early from his job.  The examiner indicated that his severe, chronic venous insufficiency would make it "very difficult for him to carry out any work that [requires] significant periods of standing or walking.  However, it may still be possible for the [Veteran] to continue some type of work where he can avoid significant periods of standing and/or walking." 

In January 2004, the Veteran underwent another VA examination for his arteries and veins in the right leg only.  The examiner indicated that the Veteran was vague and nondescript regarding his current symptoms.  He described the pain as 10 out of 10, with 10 being the most severe pain, but the examiner stated the Veteran looked "very comfortable."  The Veteran advised that his pain medication does not help.  He is unable to navigate stairs, can only walk for 10 minutes, and can only sit for 10-15 minutes.  He stated that while driving, he must get out every 30 minutes.  He endorsed muscle cramps both during the day and at night, and they have increased in severity and can awaken him at night.  The Veteran endorsed more frequent edema, burning, numbness, and tingling in the lower extremities.  

Physical examination of the right leg revealed hyperpigmentation in the anterior and lateral calves, but no evidence of active ulcers.  There was a slight tortuous superficial varicosity on the upper lateral calf, but no others.  There are some superficial varicosities around the malleolus area.  The Veteran had edema and the calf was soft, and his foot and ankle were cool to the touch.  The examiner confirmed the Veteran's diagnosis of venous insufficiency of the right leg.  

In a March 2004 lower extremity venous test, the Veteran had edema, skin changes, stasis ulcers, and varicose veins in both lower extremities.  The examiner did not find any evidence of deep venous thrombosis because the Veteran's body was difficult to scan.  

In September 2004, the Veteran's was afforded a VA examination to determine whether his service-connected disabilities alone rendered him unemployable.  He reported chronic swelling, pain, cramping, varicose veins, and a history of thrombophlebitis.  He advised that he experiences chronic venostasis and venostasis ulcers with pain in both legs, and the examiner noted a significant history of chronic venous insufficiency and DVT.  The examiner noted the Veteran's recent treatment in March 2004 for venostasis ulcers of the left lower extremity that have since healed.  

The Veteran described the pain in his lower extremities as being 7 out of 10, with 10 being the more severe pain.  Walking, standing, and sitting for too long cause pain, and using steps are very difficult due to the weakness in the bilateral lower extremities.  In order to relieve these flare-ups, the Veteran has to rest and elevate his legs.  He endorsed redness in both legs from the knees down with tenderness and sensitivity to touch.  He has weakness with ambulation, stiffness, and locking.  The Veteran endorsed some instability, but could not recall the frequency.  The repetitive movement increases pain and fatigue, and decreases endurance and incoordination.  He reported going to physical therapy with little or no improvement.  The Veteran was told by his wound care nurse that he could develop ulcers with changes in temperatures or trauma, due to his compromised circulation.  He reported that his legs are always swollen and it is difficult to walk.  He has experienced venostasis ulcers since the 1970s, and they take approximately 10 months to heal.  

Physical examination revealed superficial, prominent varicosities on both lower extremities-including his feet.  He had a firm, palpable vein in the medial aspect of his right thigh, and a large, palpable soft vein in the medial aspect of his left knee.  The examiner observed the Veteran's healed ulcers-more so on the left side than the right.  There was brawny discoloration noted on both legs from the knees down.  The Veteran uses support stockings and special shoes to accommodate the swelling.  The examiner noted tenderness with palpation throughout the right and left lower legs, without redness or warmth.  There was no effusion in the right knee.  The examiner diagnosed, inter alia, chronic venous insufficiency, deep vein thrombosis, venostasis, healed ulcers, and right knee cellulitis.  The examiner opined that the Veteran would not be employable in a job that involves prolonged sitting or prolonged walking due to his venostasis, edema, potential ulcer development, and pain in the lower extremities.  

In a May 2007 letter from the Veteran's treating professionals, they indicated that the Veteran has a medical history including compression fractures, hip pain, DVT, and chronic lower extremity edema.  These conditions make him wheelchair bound.  

The Veteran was afforded another VA examination of the veins and arteries in May 2012, during which he was noted to have post-phlebitic syndrome of the bilateral lower extremities with ulcers and vascular edema.  The examiner indicated that the Veteran is not a reliable historian.  He endorsed intermittent ulcers-the most recent of which occurred in March 2012 and resolved within two weeks.  He receives in home VA nursing care.  The examiner indicated that the Veteran experiences aching/fatigue in the bilateral legs after prolonged walking or standing, incipient stasis pigmentation or eczema, intermittent ulceration, persistent edema that is incompletely relieved by elevation of the extremity, and constant pain at rest.  These symptoms occur in both lower extremities and he uses a wheelchair and walker to aid with ambulation.  The Veteran also experiences trophic changes in the bilateral lower extremities.  

The examiner referenced a May 2008 venous duplex scan of the lower extremity which showed no DVT of either lower extremity, but the scan was technically limited due to the Veteran's habitus.  

The Veteran reported retiring in May 2002, and that prior to retirement, he had been off work from almost 10 months due to his venostasis.  The examiner indicated that the Veteran "has limited mobility duty to his chronic bilateral lower extremity edema, venous stasis and recurrent ulcerations.  He requires the assistance with some aspects of [his activities of daily living]."  She opined that the Veteran's limitations would prevent physical or sedentary employment.  

The Veteran continues to undergo VA treatment for his thrombophlebitis and varicose veins-including treatment for recurrent stasis ulcers (sometimes slow healing), edema of the lower extremities, cellulitis, chronic pain, and venous insufficiency.  VA treatment records note that the Veteran must be on life-long anti-coagulation drugs, and has been found to have chronic lower extremity edema, history of deep vein thrombosis, and peripheral vascular disease.  He uses a compression stocking that goes up just under his chest for treatment, and has consistently been noted to have brown and/or purple discoloration in the bilateral lower extremities.  The Veteran has reported that he is unable to leave his bed as he is paralyzed.  

      Left Lower Extremity

Upon careful review of the evidence of record, the Board finds that during the entire timeframe on appeal, the symptoms related to the Veteran's thrombophlebitis of the left lower extremity are most analogous to those associated with a 60 percent rating under Diagnostic Code 7121.  

The evidence of record shows that the Veteran experiences persistent edema, stasis pigmentation or eczema, and persistent ulceration in the left lower extremity.  Although the Veteran's ulcerations in the left lower extremity do not occur all the time, the medical evidence of record shows that they occur intermittently and sometimes are slow to heal.  Numerous VA treatment records have shown treatment for these ulcers, as well as the edema and pigmentation.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's thrombophlebitis of the left lower extremity was not quite as severe as noted in the May 2012 VA examination report, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 60 percent rating for thrombophlebitis of the left lower extremity pursuant to Diagnostic Code 7121 is warranted for the entire timeframe on appeal.

The Board finds, however, that a rating in excess of 60 percent is not warranted for thrombophlebitis of the left lower extremity as the Veteran has not been shown to have massive board-like edema.  Indeed, the Veteran's left lower extremity has exhibited some symptoms associated with a 100 percent rating under Diagnostic Code 7121-such as constant pain at rest, but the evidence does not show that the Veteran's edema is characterized as "board like."  In other words, the Veteran's left lower extremity symptoms most closely approximate the criteria for a 60 percent rating than the criteria for a 100 percent rating.  

In summary, the Board believes that the now-assigned 60 percent rating contemplates the frequency, severity, and duration of his symptoms in the left leg and resolves all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show board-like edema of the left lower extremity as required for a 100 percent disability rating.  Accordingly, his myriad of symptoms in the left leg do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level at any time during the appeal, as discussed above.

      Right Lower Extremity

On review of the evidence of record, the Board finds that the Veteran's thrombophlebitis of the right lower extremity with varicose veins warrants a 40 percent rating, but no higher, for the entire appeal period.  

The evidence of record shows that the Veteran's symptoms in the right leg are most analogous to those associated with a 40 percent rating, than the currently assigned 30 percent rating.  Namely, the Veteran's right leg has shown persistent edema and stasis pigmentation-ulceration is not a requirement for a 40 percent rating under Diagnostic Code 7121.  The medical evidence throughout the appeal period show notation after notation of edema in the right lower extremity-as well as significant pigmentation below the left knee.  These clinical records, however, do not show ulcerations in the right leg that could be characterized as "persistent" for rating purposes.  Generally speaking, the Veteran's ulcers have mainly occurred in the left lower extremity as described above.  To the extent that the Veteran's has had ulcers on the right lower extremity during the appeal period, they have been intermittent at most, and not close to being persistent as contemplated by the regulations.  

In summary, the Board believes that the now-assigned 40 percent rating contemplates the frequency, severity, and duration of his symptoms in the right leg and resolves all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show persistent ulceration in the right lower extremity as required for a 60 percent disability rating.  Accordingly, his myriad of symptoms in the right leg do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 60 percent disability level at any time during the appeal, as discussed above.
II. 
Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected thrombophlebitis of the bilateral extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thrombophlebitis of the bilateral lower extremities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports edema, pain, varicose veins, discoloration, ulcers, fatigue, and difficult ambulation.  The current 60 percent rating for the left lower extremity and 40 percent rating for the right lower extremity under Diagnostic Code 7121 are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. TDIU

The Veteran contends that his service-connected disabilities render him unemployable.  

During the appeal period, the Veteran is in receipt of service-connected for thrombophlebitis of the left lower extremity, to be assigned a 60 percent rating, and thrombophlebitis of the right lower extremity, to be assigned a 40 percent rating.  His combined rating is 80 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable

The Veteran was afforded multiple VA examinations throughout the appeal period.  The September 2004 examiner opined that the Veteran would not be employable in a job that involves prolonged sitting or prolonged walking due to his venostasis, edema, potential ulcer development, and pain in the lower extremities.  The May 2012 examiner found that the Veteran would not be employable due to his service-connected thrombophlebitis of the bilateral lower extremities.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  In the present case, the Board concludes that entitlement to TDIU is warranted.  

Based upon review of the evidence as a whole, the Board finds that the Veteran is unable to secure or maintain any substantially gainful employment due to his service-connected disabilities.  Importantly, the May 2012 VA examiner found that the Veteran retired in May 2002 following 10 months of being off work due to his bilateral lower extremity problems.  The Board notes, however, that the realistic chances of him obtaining and retaining employment must also be considered in light of both his physical and psychological capabilities.  Although it is conceivable that there may be some occupations that the Veteran could perform, the totality of the evidence supports a finding that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Ultimately, the Board finds that preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his physically and psychologically limiting service-connected disabilities.

	(CONTINUED ON NEXT PAGE)



ORDER

A 60 percent rating, but no higher, for thrombophlebitis of the left lower extremity is warranted.

A 40 percent rating, but no higher, for thrombophlebitis of the right lower extremity with varicose veins is warranted.

A TDIU is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


